Citation Nr: 1448748	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-47 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities on a scheduler basis pursuant to 38 C.F.R. § 4.16(a).

2.  Entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Board notes that a recent supplemental statement of the case (SSOC) included the issue of a higher evaluation for a right knee disability.  This issue was already adjudicated by the Board in a February 2014 decision; therefore, this issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected disabilities include chondromalacia of the right knee, status post lateral meniscectomy, assigned a 20 percent evaluation; degenerative joint disease of the right knee, assigned a 10 percent evaluation; and limitation of extension of the right knee, assigned a 10 percent evaluation.  

2. For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 40 percent.


CONCLUSION OF LAW

The criteria for entitlement to TDIU on a scheduler basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in December 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for his right knee disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  This notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  Later, in the February 2014 decision, the Board found that the issue of entitlement to TDIU based on the right knee disability was raised by the record.

Although specific notice as to what is required for entitlement to TDIU was not included in this notice, the Board finds that the Veteran and his representative have shown actual knowledge of what is required to establish entitlement to TDIU.
Notably, neither the Veteran nor his representative has alleged that the Veteran has not received proper notice for entitlement to TDIU.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his TDIU claim, and a medical opinion has been sought.  The Board has reviewed the resultant reports and finds that the examination and opinion of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

II.  Analysis

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013).  

Service connection is presently in effect for chondromalacia of the right knee, status post lateral meniscectomy, assigned a 20 percent evaluation; degenerative joint disease of the right knee, assigned a 10 percent evaluation; and limitation of extension of the right knee, assigned a 10 percent evaluation.  Hence, the Veteran has a combined disability rating of 40 percent.  The Veteran is not eligible for TDIU on a schedular basis, pursuant to 38 C.F.R. § 4.16(a). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a TDIU on a scheduler basis pursuant to 38 C.F.R. § 4.16(a) is denied.


REMAND

A total disability rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board acknowledges that the May 2014 examiner found that the Veteran's right knee condition should not preclude the employment or occupational duties with respect to sedentary activities.  The examiner further noted that a "desk job" with only very limited walking and standing would be reasonable for the Veteran.  The record indicates that the Veteran worked for 17 years as a firefighter and has a high school diploma.  The Board finds that a vocational assessment by a vocational rehabilitation or similar occupational specialist is needed to determine whether a "desk job" is possible for the Veteran with this particular education and employment background.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU and request that he supply the requisite information.   

2. Schedule the Veteran for an assessment by a vocational rehabilitation or similar occupational specialist to determine the Veteran's ability to work in a "desk setting."   The assessment should include the Veteran's work or work-like functioning in recent years, and his ability to obtain training to perform sedentary work.

Appropriate records should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities, including his ability to sit for prolonged periods of time, and any side effects from any and all medications taken.  The individual conducting the survey must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The surveyor should explain why and how he or she reached his or her opinion, including (1) identifying what facts and information, whether found in the record or outside the record, support his or her opinion, and 
(2) explaining how those facts justify the opinion.

3.  After the above development has been completed, consider whether referral to VA's Director of Compensation and Pension Service for extraschedular consideration as to whether the Veteran is unemployable due to service-connected disabilities is warranted.

4.  If no referral to the VA's Director of Compensation and Pension Service is warranted, issue a supplemental statement of the case (SSOC) addressing functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks taking into consideration the Veteran's level of education, special training, and previous work experience.  After the Veteran and his representative are given the requisite opportunity to respond, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


